                              tl)e Mntteb States: litsttrtct Court
                        Jfor tlje ^outlicm JBisitnct of <!leorsia
                                   ^apcrofiis ©ibisfton                           FILED
                                                                           Scott L. Poff, Clerk
                                                                        United States District Court

                                                   ♦
              MATTHEW HYLTON,                                      By casbell at 11:34 am, Nov 18, 2019
                                                   *

                                                   *
                         Petitioner,                      CIVIL ACTION NO.: 5:19-cv-3
                                                   *

                                                   *
                   V.
                                                   *

                                                   *
              TRACY JOHNS,
                                                   *


                         Respondent.               *




                                             ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 11.   Petitioner Matthew Hylton

              O'Hylton") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, GRANTS Respondent's Motion to

              Dismiss, DENIES Hylton's 28 U.S.C. § 2241 Petition, and DIRECTS

              the Clerk of Court to CLOSE this case and enter the appropriate

              judgment of dismissal.     Additionally, the Court DENIES Hylton in

              forma pauperis status on appeal.

                   SO ORDERED, this     A        ay o c                                    , 2019.




                                            N. LISA GOD
                                            '.TW STATES DISTRICT     COURT
                                          SOUTOERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
